Case 2:17-cv-00662-JRG-RSP Document 292 Filed 02/20/19 Page 1 of 4 PageID #: 8046



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  INTELLECTUAL VENTURES II, LLC,                   §
                                                   §
                      Plaintiff,                   §
                                                   §     Case No. 2:17-cv-00662-JRG-RSP
  v.                                               §
                                                   §     LEAD CASE
  SPRINT SPECTRUM L.P., NEXTEL                     §
  OPERATIONS, INC., ERICSSON INC.,                 §
  TELEFONAKTIEBOLAGET LM                           §
  ERICCSON, and ALCATEL-LUCENT USA                 §
  INC.,                                            §
                                                   §
                      Defendants.                  §
                                                   §
  INTELLECTUAL VENTURES II, LLC,                   §
                                                   §
                      Plaintiff,                   §
                                                   §
  v.                                               §     Case No. 2:17-cv-00661-JRG-RSP
                                                   §
  T-MOBILE USA, INC., T-MOBILE US,                 §
  INC., ERICSSON INC., and                         §
  TELEFONAKTIEBOLAGET LM                           §
  ERICSSON,                                        §
                                                   §
                      Defendants,                  §
                                                   §
 NOKIA OF AMERICA CORPORATION,                     §
                                                   §
                      Intervenor.                  §

                                             ORDER

          It is hereby ORDERED that the following schedule of deadlines is in effect until further

  order of this Court:

       Current Date         Amended Date                            Deadline

   May 13, 2019                              *Jury Selection – 9:00 a.m. in Marshall, Texas
Case 2:17-cv-00662-JRG-RSP Document 292 Filed 02/20/19 Page 2 of 4 PageID #: 8047




   April 23, 2019                    *Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                     before Judge Roy Payne.

                    April 12, 2019   Responses to Motions in Limine

   April 10, 2019                    *Notify Court of Agreements Reached During Meet
                                     and Confer

                                     The parties are ordered to meet and confer on any
                                     outstanding objections or motions in limine. The
                                     parties shall advise the Court of any agreements
                                     reached no later than 1:00 p.m. three (3) business days
                                     before the pretrial conference.

   April 8, 2019                     *File Joint Pretrial Order, Joint Proposed Jury
                                     Instructions, Joint Proposed Verdict Form, Updated
                                     Exhibit Lists, Updated Witness Lists, and Updated
                                     Deposition Designations

   March 27, 2019   April 2, 2019    File Motions in Limine

                                     The parties shall limit their motions in limine to issues
                                     that if improperly introduced at trial would be so
                                     prejudicial that the Court could not alleviate the
                                     prejudice by giving appropriate instructions to the jury.

   March 26, 2019   April 1, 2019    Sur-replies to dispositive motions filed February 25,
                                     2019

   March 25, 2019                    *File Notice of Request for Daily Transcript or Real
                                     Time Reporting.

                                     If a daily transcript or real time reporting of court
                                     proceedings is requested for trial, the party or parties
                                     making said request shall file a notice with the Court
                                     and e-mail the Court Reporter, Shelly Holmes, at
                                     shelly_holmes@txed.uscourts.gov.

   March 25, 2019                    Serve Objections to Rebuttal Pretrial Disclosures

   March 19, 2019   March 25, 2019   Replies to dispositive motions filed February 25, 2019

   March 14, 2019                    Serve Objections to Pretrial Disclosures; and Serve
                                     Rebuttal Pretrial Disclosures

   March 12, 2019   March 18, 2019   Responses to dispositive motions filed February 25,
                                     2019
Case 2:17-cv-00662-JRG-RSP Document 292 Filed 02/20/19 Page 3 of 4 PageID #: 8048




   March 1, 2019                               Serve Pretrial Disclosures (Witness List, Deposition
                                               Designations, and Exhibit List) by the Party with the
                                               Burden of Proof

   February 19, 2019    February 25, 2019      *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits will
                                               only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

   February 19, 2019    February 25, 2019      *File Motions to Strike Expert Testimony (including
                                               Daubert Motions)

                                               No motion to strike expert testimony (including a
                                               Daubert motion) may be filed after this date without
                                               leave of the Court.
    (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.


                                ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
  mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
  Court will appoint a mediator. The parties should not file a list of mediators to be considered by
  the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
  completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. For expert-related motions, complete digital copies of the
  relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive. These
  copies shall be delivered as soon as briefing has completed.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:
Case 2:17-cv-00662-JRG-RSP Document 292 Filed 02/20/19 Page 4 of 4 PageID #: 8049



      (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

      (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
  .          unless the other setting was made prior to the date of this order or was made as a special
             provision for the parties in the other case;

      (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
             was impossible to complete discovery despite their good faith effort to do so.

             Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
      the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
      include a proposed order that lists all of the remaining dates in one column (as above) and the
      proposed changes to each date in an additional adjacent column (if there is no change for a date
      the proposed date column should remain blank or indicate that it is unchanged). In other words,
      the DCO in the proposed order should be complete such that one can clearly see all the remaining
      deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
      version of the DCO.

             Proposed DCO: The Parties’ Proposed DCO should also follow the format described
      above under “Amendments
             SIGNED            to the
                     this 3rd day     Docket Control
                                   of January, 2012. Order (‘DCO’).”
             SIGNED this 20th day of February, 2019.




                                                            ____________________________________
                                                            ROY S. PAYNE
                                                            UNITED STATES MAGISTRATE JUDGE
